NOT FOR PUBLICATION                         FILED
                        UNITED STATES COURT OF APPEALS                     DEC 16 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


RICK S. SANDOVAL,                                   No. 15-55584

           Plaintiff - Appellant,                   D.C. No. 5:15-cv-00327-JLS-KK

  v.
                                                    MEMORANDUM *
CHINO STATE PRISON, official capacity;
et al.,

           Defendants - Appellees.

                       Appeal from the United States District Court
                           for the Central District of California
                       Josephine L. Staton, District Judge, Presiding

                              Submitted December 9, 2015**

Before:         WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

       California state prisoner Rick S. Sandoval appeals pro se from the district

court’s judgment dismissing as time-barred his 42 U.S.C. § 1983 action alleging

civil rights violations stemming from overcrowding in a dayroom at Chino State



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Prison. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Fink v.

Shedler, 192 F.3d 911, 913-14 (9th Cir. 1999), and we affirm.

      The district court properly dismissed Sandoval’s action as time-barred

because, even with the benefit of statutory tolling due to incarceration, Sandoval

failed to file his action within the applicable statute of limitations. See Cal. Civ.

Proc. Code §§ 335.1, 352.1(a) (two-year statute of limitations for personal injury

claims; two-year tolling period due to incarceration); Canatella v. Van De Kamp,

486 F.3d 1128, 1132-33 (9th Cir. 2007) (forum state’s personal injury statute of

limitations and tolling laws apply to § 1983 actions; federal law determines when a

civil rights claim accrues, which is “when the plaintiff knows or has reason to

know of the injury which is the basis of the action” (citation and internal quotation

marks omitted)). Moreover, Sandoval failed to show that he was entitled to

equitable tolling. See Fink, 192 F.3d at 916 (three-pronged test for equitable

tolling in California).

      AFFIRMED.




                                           2                                    15-55584